Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 15 November 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen 
                     
                     Washington Nov. 15. 08.
                  
                  I recieved yesterday yours of the 11th. & rejoice to hear that all are well with you. I inclose a letter from Dr. Wistar the perusal of which will be agreeable to your Papa & Mama as it respects Jefferson; & to your Papa what relates to the Mammoth, return it to me. I am glad to hear that the sweet scented grass got safe, altho’ the pot did not. the sooner you put it into a larger box the better. perhaps your papa will take the trouble to separate the roots so as to spread without endangering them. it is the anthoxanthum odoratum of the botanists, and you must now become the botanist in addition to your charge over the basse-cour. this last department will be recruited when I come home by 6. wild geese born of tamed parents, 2. summer ducks,  a pair of wild turkies, 6 grey geese, much larger & handsomer than the common race of which the ganders are white. for the former department I have 700. species of seeds sent me by mr Thouin from the National garden of France. what will you do under all this charge? and more especially as the geese, ducks Etc. will be very clamorous from daylight till visited. it is lucky for you that the milk pen & sheep-cote from their distance, cannot be ascribed to your care under colour of their belonging to the field of Natural history. I sent by mr Bacon some corks to compleat the bottling our wines. was my letter forwarded to Anne? those to Jefferson will go on to-day. affectionate Adieux to every body.
                  
                     Th: Jefferson 
                     
                  
               